         Case 1:20-cv-01951-CM-RWL Document 17 Filed 04/29/21 Page 1 of 2
                                        DISTRICT ATTORNEY
                                         COUNTY OF NEW YORK
                                            ONE HOGAN PLACE
                                            New York, N. Y. 10013
                                               (212) 335-9000




CYRUS R. VANCE, JR.
   DISTRICT ATTORNEY




                                                                    April 29, 2021
                                                

   Honorable Robert W. Lehrburger
   United States Courthouse
   500 Pearl Street
   New York, NY 10007

                                                             Re: Jones v. Bell
                                                             20 Civ. 1951 (RWL)

   Dear Judge Lehrburger:

           I write with reference to the above-captioned proceeding. When uploading the trial
   record to PACER on March 3, 2021, I inadvertently included petitioner’s Pre-Sentence
   Investigation Report, prepared by the New York City Department of Probation. As Mr.
   Klem reminded me, that report is confidential and cannot be made public. See NY CPL
   390.50(1). Accordingly, I submitted an emergency sealing request to the ECF Help Desk
   last evening, in accordance with SDNY ECF Rule 21.7(a). This morning, I received an
   email from the Help Desk indicating that the document had been placed under temporary
   seal. I now write to Your Honor, pursuant to SDNY ECF Rule 21.7(b), to formally request
   that docket entry 16-16 (PSR) be permanently sealed by the Court.

          For these reasons, Respondent respectfully requests an order permanently sealing
   docket entry 16-16 (PSR), filed on March 3, 2021.

           Thank you for your consideration of this request. I apologize for any inconvenience
   to the Court.
*UDQWHG 7KH SUHVHQWHQFLQJ                                      Respectfully submitted,
UHSRUWVKDOOUHPDLQXQGHUVHDO
                                                                    Sheila O’Shea
                                                                    Sheila O’Shea
                                                           Assistant District Attorney
                                                                    (212) 335-9325


   cc:        David J. Klem, Esq.
              Center for Appellate Litigation
              120 Wall Street – 28th Floor
Case 1:20-cv-01951-CM-RWL Document 17 Filed 04/29/21 Page 2 of 2




   New York, NY 10005
